Citation Nr: 0517663	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-29 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for ampullary 
carcinoma.

3.  Entitlement to service connection for a disability of the 
eyes, to include glaucoma and uveitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
January 1973.  

This matter arises from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issue of entitlement to service connection for a 
disability of the eyes, to include glaucoma and uveitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Diabetes mellitus was not manifested in service or within 
one year of service discharge, and no competent medical 
evidence has been presented establishing a nexus between the 
veteran's diabetes mellitus and his active service or 
service-connected hypertension.  Post-service medical records 
provide evidence against this claim. 

3.  Ampullary carcinoma was not manifested in service or 
within one year of service discharge, and no competent 
medical evidence has been presented establishing a nexus 
between any current cancer disability and the veteran's 
active service or service-connected hypertension.  Post-
service medical records provide evidence against this claim. 





CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service or a service-connected disability, and may not be 
presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(a), 3.310 (2004).

2.  Ampullary carcinoma was not incurred in or aggravated by 
service or a service-connected disability, and may not be 
presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(a), 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in November 2002, and prior to the initial 
adjudication to the issues currently on appeal, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claims for service connection, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  The RO also requested that the veteran send any 
evidence to VA that might be pertinent to the claim.  A 
letter was mailed to the veteran in April 2003, which advised 
the veteran of the evidence that the RO received.  These 
letters provided the notice of all four elements that were 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The March 2003 rating decision, July 2003 Statement of the 
Case (SOC), and September 2004 Supplemental Statement of the 
Case (SSOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claims for service 
connection.  The July 2003 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Service medical records are associated with the claims file.  
Post-service VA treatment records and reports have also been 
obtained.  The veteran has not identified any additional 
outstanding medical records that would be pertinent to the 
claim on appeal.  A VA examination was conducted in December 
2002 for the purpose of determining the nature and etiology 
of the veteran's diabetes mellitus and ampullary carcinoma.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus and/or a malignant tumor becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, disability which is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of diabetes mellitus or 
ampullary carcinoma.  The veteran's service discharge 
examination indicated that his endocrine system and abdomen 
and viscera were normal.  In this regard, the Board notes 
that the veteran has not alleged that his current diabetes 
mellitus or ampullary carcinoma had its onset during his 
active service.  He specifically stated in December 2002 that 
neither disability had its onset during his active service.  
He has also made no assertion that diabetes mellitus or 
ampullary carcinoma was diagnosed within one year of his 
service discharge.  Rather, the veteran contends that these 
conditions were caused by his service-connected hypertension.

Post-service medical evidence includes records from the 
Gainesville VA Medical Center VAMC showing treatment for 
diabetes mellitus and ampullary carcinoma.  Both disabilities 
appear to have been initially diagnosed in October 2002 (many 
years after service).  None of the records contained any 
findings addressing the etiology of the veteran's diabetes 
mellitus or ampullary carcinoma.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The veteran was afforded a VA examination in December 2002.  
He told the examiner that he believed his diagnosed diabetes 
mellitus and liver condition (ampullary carcinoma) had been 
caused by his hypertension.  After reviewing the veteran's 
claims folder, the examiner noted that the veteran's past 
medical history included a diagnosis of diabetes mellitus and 
ampullary carcinoma in October 2002.  The examiner noted that 
the veteran had undergone a pancreaticoduodenectomy in 
November 2002.  

Following a physical examination, laboratory testing, and a 
detailed review of the medical record, the veteran was 
diagnosed as having type II diabetes mellitus and ampullary 
carcinoma, status post pancreaticoduodenectomy.  The examiner 
stated that he could not relate the veteran's diabetes 
mellitus or ampullary carcinoma to his service connected 
hypertension.  He said there was no known relationship 
between the disabilities.  Such facts only provide evidence 
against this claim. 

There is no evidence showing a diagnosis of diabetes mellitus 
or ampullary carcinoma in service, or a diagnosis of either 
disability within one-year of the veteran's service 
discharge.  Service connection for the disabilities is being 
claimed on a secondary basis to the veteran's service 
connected hypertension.  As such, the medical evidence must 
establish a medical nexus between his diabetes mellitus 
and/or ampullary carcinoma and his hypertension.  Such 
evidence has not been presented.  Indeed, as discussed above, 
there is medical evidence that clearly states that there is 
no relationship between the veteran's hypertension and his 
diabetes mellitus or ampullary carcinoma.  The claims for 
service connection for diabetes mellitus and ampullary 
carcinoma must be denied.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for diabetes mellitus and ampullary 
carcinoma as secondary to service connected hypertension and 
that, therefore, the provisions of § 5107(b) are not 
applicable.

ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for ampullary carcinoma is 
denied.


REMAND

In a statement received in October 2002, the veteran filed a 
claim for service connection for glaucoma.  He claimed the 
disability was the result of an eye injury that was incurred 
during his active service.  In a separate October 2002 
statement, the veteran indicated that he had previously filed 
a claim for service connection for glaucoma, but that he did 
not recall receiving a decision on that issue.

The RO issued a rating decision in March 2003 that determined 
that the veteran had failed to submit new and material 
evidence to reopen a claim for service connection defective 
vision with a history of glaucoma and uveitis.  The RO stated 
that service connection for an eye condition was previously 
denied in an August 1976 rating decision.  The basis of the 
denial had been that there was no evidence of any eye 
disability in service, other than defective vision.

The record shows that the veteran filed a claim for service 
connection for an eye disability in May 1976.  When he filed 
his claim, the veteran submitted a letter from "W.H.A.", 
Jr., M.D., which indicated that he had a very unusual type of 
"glaucoma" in his right eye.  Dr. A., who was an 
ophthalmologist, described the veteran's glaucoma in great 
detail.  VA outpatient treatment records, which were received 
in October 1976, also discussed the veteran's glaucoma and a 
problem with uveitis.

On review of the claims folder, the Board notes that the 
August 1976 decision only denied service connection for 
defective vision.  The decision indicates that the veteran's 
service medical records are absent any findings of an eye 
condition, but that his pre-induction examination noted 
defective distant vision.  Defective vision was noted to be a 
developmental defect.  No reference was made to glaucoma or 
uveitis.

As discussed above, the veteran's current claim for service 
connection for an eye condition included claims for service 
connection glaucoma and uveitis.  These disabilities of the 
eye, while similar, are clearly different from "defective 
distant vision".  The August 1976 decision, however, did not 
address the issue of entitlement to service connection for 
glaucoma or uveitis.  The August 1976 rating action did not 
address the issue of glaucoma or uveitis.  Therefore, new and 
material evidence is not required.   

To ensure the veteran is not prejudiced by the Board 
considering a question not yet addressed by the RO, the 
claims folder must be returned to the RO for its initial 
review of the service connection matter on a de novo basis.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the above, this case is REMANDED to the AMC for 
the following development:

1. The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied. 
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim of service connection for an 
eye disability, to include glaucoma and 
uveitis. The RO should request the 
veteran to submit any medical evidence 
(medical opinion) that suggests a causal 
relationship between his any current eye 
disability and his active military 
service.  The veteran should also be 
asked to provide the name(s) of any VA or 
non-VA medical care provider that has 
treated him for his eye disability, to 
include glaucoma and uveitis, since 
service discharge.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

2.  After completion of the above 
development, and after undertaking any 
additional development, to include 
conducting any medical examinations 
deemed warranted, the RO should 
adjudicate the veteran's claims of 
entitlement to service connection for 
glaucoma and uveitis on a de novo basis.   
If the decision is adverse to the 
veteran, he should be so notified and 
provided his appellate rights.  If a 
timely notice of disagreement is filed, a 
statement of the case should be issued.  
The veteran should then be notified of 
the need to file a substantive appeal if 
he wishes the Board to address this 
matter

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


